Case: 20-1566    Document: 65         Page: 1      Filed: 08/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

   IN RE: PERSONALWEB TECHNOLOGIES LLC,
           ------------------------------------------------

   AMAZON.COM, INC., AMAZON WEB SERVICES,
                     INC.,
              Plaintiffs-Appellees

                                v.

       PERSONALWEB TECHNOLOGIES LLC,
              Defendant-Appellant

         LEVEL 3 COMMUNICATIONS, LLC,
                            Defendant
           ------------------------------------------------

       PERSONALWEB TECHNOLOGIES LLC,
               Plaintiff-Appellant

         LEVEL 3 COMMUNICATIONS, LLC,
                    Plaintiff

                                v.

             TWITCH INTERACTIVE, INC.,
                  Defendant-Appellee
                ______________________

             2020-1566, 2020-1568, 2020-1569
                 ______________________
Case: 20-1566    Document: 65     Page: 2    Filed: 08/12/2021




 2                    IN RE: PERSONALWEB TECHNOLOGIES LLC




     Appeals from the United States District Court for the
 Northern District of California in Nos. 5:18-cv-00767-BLF,
 5:18-cv-05619-BLF, 5:18-md-02834-BLF, Judge Beth Lab-
 son Freeman.
                  ______________________

                 Decided: August 12, 2021
                  ______________________

    STEPHEN UNDERWOOD, Glaser Weil Fink Howard
 Avchen & Shapiro LLP, Los Angeles, CA, argued for Per-
 sonalWeb Technologies LLC.       Also represented by
 LAWRENCE MILTON HADLEY; WESLEY WARREN MONROE,
 Stubbs Alderton & Markiles LLP, Sherman Oaks, CA.

     J. DAVID HADDEN, Fenwick & West LLP, Mountain
 View, CA, argued for Amazon.com, Inc., Amazon Web Ser-
 vices, Inc., Twitch Interactive, Inc. Also represented by
 THOMAS FOX, RAVI RAGAVENDRA RANGANATH, SAINA S.
 SHAMILOV; TODD RICHARD GREGORIAN, San Francisco, CA.
                   ______________________

     Before LOURIE, PROST *, and REYNA, Circuit Judges.
 LOURIE, Circuit Judge.
     PersonalWeb Technologies LLC (“PersonalWeb”) ap-
 peals from a decision of the District Court for the Northern
 District of California granting summary judgment of non-
 infringement in favor of Amazon.com, Inc., Amazon Web
 Services, Inc., and Twitch Interactive, Inc. (collectively,
 “Amazon”). See In re PersonalWeb Techs., LLC, No. 18-md-
 02834, 2020 WL 6821074 (N.D. Cal. Feb. 3, 2020)



     *Circuit Judge Sharon Prost vacated the position of
 Chief Judge on May 21, 2021.
Case: 20-1566    Document: 65     Page: 3    Filed: 08/12/2021




 IN RE: PERSONALWEB TECHNOLOGIES LLC                        3



 (“Summary Judgment Decision”).       For   the reasons de-
 scribed below, we affirm.
                        BACKGROUND
     This is the second appeal in this case involving a mul-
 tidistrict litigation consolidating cases that PersonalWeb
 brought against more than eighty Amazon customers. Be-
 cause we previously discussed the background of the tech-
 nology at issue and the history of the case, see In re
 PersonalWeb Techs. LLC, 961 F.3d 1365 (Fed. Cir. 2020),
 we provide only the following brief summary.
      In January 2018, PersonalWeb filed a series of lawsuits
 asserting that Amazon customers infringe five patents that
 share a common specification and claim priority from the
 same abandoned patent application, which was filed on
 April 11, 1995. See id. at 1369. The patents are generally
 directed to uses of what the inventors termed “True
 Names” for data items. According to the patents, a “True
 Name” is a “‘substantially unique’ identifier for each data
 item that depend[s] only on the content of the data itself,”
 as opposed to “other purportedly less reliable means of
 identifying data items, such as user-provided file names.”
 Id. (citing U.S. Patent 6,928,442).
     In the current appeal, only three claims are at issue:
 claim 20 of U.S. Patent 7,802,310 (the “’310 patent”); and
 claims 10–11 of U.S. Patent 6,928,442 (the “’442 patent”).
 Claim 20 of the ’310 patent recites:
        20. A computer-implemented method operable
            in a system which includes a plurality of
            computers, the method comprising:
        controlling distribution of content from a first
            computer to at least one other computer, in
            response to a request obtained by a first de-
            vice in the system from a second device in
            the system, the first device comprising
            hardware including at least one processor,
Case: 20-1566    Document: 65     Page: 4     Filed: 08/12/2021




 4                    IN RE: PERSONALWEB TECHNOLOGIES LLC




            the request including at least a content-de-
            pendent name of a particular data item, the
            content-dependent name being based at
            least in part on a function of at least some
            of the data comprising the particular data
            item, wherein the function comprises a
            message digest function or a hash function,
            and wherein two identical data items will
            have the same content-dependent name,
        based at least in part on said content-dependent
            name of said particular data item, the first
            device (A) permitting the content to be pro-
            vided to or accessed by the at least one other
            computer if it is not determined that the
            content is unauthorized or unlicensed,
            otherwise, (B) if it is determined that the
            content is unauthorized or unlicensed, not
            permitting the content to be provided to or
            accessed by the at least one other computer.
 ’310 patent col. 39 ll. 8–31 (emphasis added). Claims 10
 and 11 of the ’442 patent recite:
        10. A method, in a system in which a plurality
            of files are distributed across a plurality of
            computers, the method comprising:
        obtaining a name for a data file, the name being
            based at least in part on a given function of
            the data, wherein the data used by the func-
            tion comprises the contents of the particu-
            lar file;
        determining, using at least the name, whether
            a copy of the data file is present on at least
            one of said computers; and
        determining whether a copy of the data file that
            is present on a at least one of said comput-
            ers is an unauthorized copy or an unli-
            censed copy of the data file.
Case: 20-1566     Document: 65     Page: 5    Filed: 08/12/2021




 IN RE: PERSONALWEB TECHNOLOGIES LLC                        5



         11. A method as in claim 10 further comprising:
         allowing the file to be provided from one of the
             computers having an authorized or li-
             censed copy of the file.
 ’442 patent col. 41 ll. 13–27 (emphases added).
      Broadly speaking, PersonalWeb’s infringement allega-
 tions targeted Amazon’s S3 web host servers and Amazon’s
 CloudFront service. Amazon intervened in the actions
 against its customers and filed a declaratory judgment ac-
 tion against PersonalWeb. See PersonalWeb, 961 F.3d at
 1372. The Judicial Panel on Multidistrict Litigation con-
 solidated the cases in the United States District Court for
 the Northern District of California for pretrial proceedings.
 Id. The court decided to first proceed with Amazon’s de-
 claratory judgment action and PersonalWeb’s case against
 one representative Amazon customer, Twitch Interactive,
 Inc. (“Twitch”). 1 Id. The court stayed all other customer
 cases on the basis of PersonalWeb’s representation that it
 would not be able to proceed in the other customer cases if
 it lost its case against Twitch. Id.
     Because of a prior lawsuit in 2011 by PersonalWeb al-
 leging infringement by Amazon’s S3 web host servers, the
 district court granted partial summary judgment in favor
 of Amazon based on claim preclusion and the Kessler doc-
 trine, which this court later affirmed. Id. at 1373. The lit-
 igation continued in the district court with respect to
 PersonalWeb’s infringement allegations against Amazon’s
 CloudFront servers. Those allegations centered on the



     1   Twitch is an Amazon subsidiary. Although the
 case against Twitch in the district court appears to have
 proceeded in parallel with the case against Amazon, for
 purposes of this appeal the noninfringement issues are
 identical. Therefore, unless otherwise noted, we refer to
 the appellees collectively as “Amazon.”
Case: 20-1566    Document: 65     Page: 6    Filed: 08/12/2021




 6                    IN RE: PERSONALWEB TECHNOLOGIES LLC




 servers’ communication over the Internet using the Hyper-
 Text Transfer Protocol (“HTTP”), and specifically the
 cache-control functionality in the HTTP 1.1 standard. Per-
 sonalWeb alleged that “entity tags” or “ETags” in the head-
 ers of HTTP requests and responses are an embodiment of
 the patented True Names. According to PersonalWeb, the
 CloudFront servers infringe the patent claims by using
 ETags to validate whether cached copies of previously
 served data items are still usable or whether the data items
 have instead become stale and must be served again by the
 server.
     In August 2019, the district court issued a claim con-
 struction order, construing ten disputed claim terms. See
 In re PersonalWeb Techs., LLC Patent Litig., N. 18-md-
 02834, 2019 WL 3859023 (N.D. Cal. Aug. 16, 2019) (“Claim
 Construction Opinion”). Most relevant to this appeal, the
 court construed the term “unauthorized or unlicensed” to
 mean “not compliant with a valid license.” Id. at *18. Re-
 latedly, the court construed the term “authorization” to
 mean “a valid license.” Id. The court subsequently denied
 PersonalWeb’s motion to clarify the claim construction or-
 der. In re PersonalWeb Techs., LLC, No. 18-md-02834,
 2019 WL 4837185 (N.D. Cal. Oct. 1, 2019).
      Based on the district court’s construction of the terms
 “unauthorized or unlicensed” and “authorization,” Person-
 alWeb conceded that it could not meet its burden of proving
 infringement of any of the patent claims. See In re Person-
 alWeb Techs., LLC, No. 18-md-02834, 2019 WL 7212318,
 at *1 (N.D. Cal. Oct. 31, 2019). PersonalWeb then moved
 for entry of final judgment of noninfringement based on the
 court’s claim constructions. Id. In view of a pending sum-
 mary judgment motion that Amazon had already filed,
 which relied on additional noninfringement grounds be-
 yond the court’s claim constructions, the court denied Per-
 sonalWeb’s motion. Id. at *2.
Case: 20-1566     Document: 65     Page: 7    Filed: 08/12/2021




 IN RE: PERSONALWEB TECHNOLOGIES LLC                         7



     On February 3, 2020, the district court granted Ama-
 zon’s motion for summary judgment. Summary Judgment
 Decision, 2020 WL 6821074. The court considered four sep-
 arate grounds of noninfringement. First the court granted
 Amazon’s motion on the unopposed ground that Amazon’s
 CloudFront servers do not infringe the asserted claims un-
 der the court’s constructions of “unauthorized or unli-
 censed” and “authorization.” Id. at *7. The court also
 granted Amazon’s motion for summary judgment of nonin-
 fringement because the CloudFront servers do not meet
 limitations directed to “permitting” content to be provided
 or accessed, determining whether a copy of a data file “is
 present,” or “comparing” to a plurality of identifiers. Id. at
 *7–14.
     PersonalWeb appeals from the district court’s grant of
 summary judgment. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
      We review a district court’s grant of summary judg-
 ment according to the law of the regional circuit. Kaneka
 Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d 1298,
 1303 (Fed. Cir. 2015) (citing Halo Elecs., Inc. v. Pulse El-
 ecs., Inc., 769 F.3d 1371, 1377 (Fed. Cir. 2014)). In the
 Ninth Circuit, summary judgment is reviewed de novo, and
 we thus apply the standard applied by the district court.
 Id. (citing Bos. Scientific Corp. v. Johnson & Johnson, 647
 F.3d 1353, 1361 (Fed. Cir. 2011)). “[S]ummary judgment is
 appropriate when, drawing reasonable inferences in favor
 of the non-moving party, there is no genuine issue of mate-
 rial fact.” Id. (citing Comite de Jornaleros de Redondo
 Beach v. City of Redondo Beach, 657 F.3d 936, 942 (9th Cir.
 2011)); see also Fed. R. Civ. P. 56(a).
     In this case, PersonalWeb raises four challenges to the
 district court’s grant of summary judgment. The parties
 agree, however, that an affirmance of the district court’s
 construction of the claim term “unauthorized or
Case: 20-1566     Document: 65     Page: 8    Filed: 08/12/2021




 8                     IN RE: PERSONALWEB TECHNOLOGIES LLC




 unlicensed,” would dispose of the appeal in its entirety. See
 Oral Argument            at 0:34–1:08; 23:48–24:20 ,
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-
 1566_03012021.mp3. We therefore begin with that issue.
      Claim construction is an issue of law that we review de
 novo. Nevro Corp. v. Bos. Sci. Corp., 955 F.3d 35, 43 (Fed.
 Cir. 2020) (citing Teva Pharms. USA, Inc. v. Sandoz, Inc.,
 574 U.S. 318 (2015)). “The words of a claim are generally
 given their ordinary and customary meaning as understood
 by a person of ordinary skill in the art when read in the
 context of the specification and prosecution history.”
 Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,
 1365 (Fed. Cir. 2012). It is well established that a patent’s
 written description is “the single best guide to the meaning
 of a disputed term.” Phillips v. AWH Corp., 415 F.3d 1303,
 1315 (Fed. Cir. 2005) (en banc).
      The district court construed “unauthorized or unli-
 censed” to mean “not complying with a valid license.” The
 court reached that conclusion because, despite the use of
 the disjunctive connector “or” in the claim term, “the intrin-
 sic record reveals that the patentee used the words ‘author-
 ized’ and ‘licensed’ interchangeably” in the patents. Claim
 Construction Opinion, 2019 WL 3859023, at *5. The court
 concluded that “the specification explicitly equates holding
 a ‘valid license’ with ‘authorization.’” Id. (emphases in
 original).
     PersonalWeb’s primary argument on appeal is the
 same as its primary argument before the district court,
 namely, that the court’s construction fails to give meaning
 all of the words in the claim. According to PersonalWeb,
 the court’s construction ignores the disjunctive “or” and
 reads the word “unauthorized” out of the claim. Personal-
 Web further argues that the words “unauthorized” and
 “unlicensed” are used differently in the written description
 and the prosecution history, that the patents contain ex-
 amples of data items that are “unauthorized” but not
Case: 20-1566    Document: 65     Page: 9    Filed: 08/12/2021




 IN RE: PERSONALWEB TECHNOLOGIES LLC                       9



 necessarily “unlicensed,” and that the term “unlicensed” is
 one species of the broader genus “unauthorized.”
     Amazon responds that the district court correctly found
 that the patents treat “unauthorized or unlicensed” as a
 single concept that relates to the purpose of the claimed
 invention, which is controlling access to licensed content.
 Amazon points to the mechanism described in the patents
 for prohibiting unauthorized parties from accessing li-
 censed data files, which includes a “license table” that
 stores the name of a “licensee,” defined as the “identity of
 a user authorized to have access” to a data file. See ’310
 patent col. 11 ll. 33–44; col. 31 ll. 3–32. Amazon contends
 that, although PersonalWeb has identified some examples
 in the written description involving permitted actions in
 the patented system, the patents do not use the word “au-
 thorized” in relation to any of those examples. Addition-
 ally, Amazon argues, none of those examples has anything
 to do with whether or not a user is authorized or licensed
 to access content.
     We agree with Amazon that the district court’s con-
 struction is correct. Beginning in the initial sentences of
 the abstract, the ’310 patent makes clear that an object of
 the patented system is to use content-based identifiers for
 the purpose of controlling access to “licensed” content such
 that only “authorized” users may access it. ’310 patent at
 Abstract (“Access to and delivery of licensed content is
 controlled using content names that were determined
 based on the content. . . . Access to the data item is au-
 thorized based at least in part on the name.” (emphases
 added)). The patents’ written description proceeds to de-
 scribe the invention, interchangeably using the terms “li-
 censed” and “authorized” to refer to the same concept.
     For example, in describing a “Track for Licensing Pur-
 poses” mechanism, the patents state that “[t]his mecha-
 nism ensures that licensed files are not used by
 unauthorized parties.” Id. at col. 31 ll. 4–6 (emphases
Case: 20-1566    Document: 65     Page: 10    Filed: 08/12/2021




 10                    IN RE: PERSONALWEB TECHNOLOGIES LLC




 added); see also id. at col. 31 ll. 9–32 (using both terms to
 describe license enforcement and validation). Additionally,
 when describing the license table that stores information
 about files and the users licensed to access them, the pa-
 tent first states:
         Each record 150 of the license table 136 rec-
         ords a relationship between a licensable
         data item and the user licensed to have ac-
         cess to it.
 Id. at col. 11 ll. 33–35 (emphasis added). Immediately
 thereafter, the patent provides a “description” for the field
 in the license table that contains the “licensee”:
         identity of a user authorized to have ac-
         cess to this object.
 Id. at col. 11 ll. 42–43 (emphasis added). These two sen-
 tences describe precisely the same concept, using the
 phrase “licensed to have access” the first time and “author-
 ized to have access” the second time.
     PersonalWeb acknowledges that the two words “unau-
 thorized” and “unlicensed” are not mutually exclusive, ar-
 guing that “unlicensed” is a subset of the broader term
 “unauthorized.” Under PersonalWeb’s argument, however,
 the scope of the claim term as written—“unauthorized or
 unlicensed”—is exactly the same as the scope would have
 been if the claim term instead said “unauthorized.” Be-
 cause a major component of PersonalWeb’s challenge is
 that the district court read the first two words—“unauthor-
 ized or”—out of the claim term, it must be pointed out that
 PersonalWeb is essentially urging us to instead read the
 last two words—“or unlicensed”—out of the claim term. Of
 course, a claim construction should generally attempt to
 “give meaning to all the words in [the] claims,” Exxon
 Chem. Patents, Inc. v. Lubrizol Corp., 64 F.3d 1553, 1557
 (Fed. Cir. 1995), and avoid “reading out” words from the
 claim. See Apple Computer, Inc. v. Articulate Sys., Inc., 234
Case: 20-1566    Document: 65     Page: 11    Filed: 08/12/2021




 IN RE: PERSONALWEB TECHNOLOGIES LLC                       11



 F.3d 14, 24–25 (Fed. Cir. 2000). “The preference for giving
 meaning to all terms, however, is not an inflexible rule that
 supersedes all other principles of claim construction.” Sim-
 pleAir, Inc. v. Sony Ericsson Mobile Commc’ns AB, 820
 F.3d 419, 429 (Fed. Cir. 2016) (citing Power Mosfet Techs.,
 L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir.
 2005)). Here, as the parties appear to agree that there is
 significant overlap between the words “unauthorized” and
 “unlicensed” as used in the patents, we agree with the dis-
 trict court’s analysis which focused on the patentee’s con-
 sistent interchangeable use of the two words
 “unauthorized” and “unlicensed” in the intrinsic record.
 See Baran v. Medical Device Techs., Inc., 616 F.3d 1309,
 1316 (Fed. Cir. 2010) (holding that although the use of dif-
 ferent terms usually implies that they have different mean-
 ings, “that implication is overcome where . . . the evidence
 indicates that the patentee used the two terms inter-
 changeably”).
     For similar reasons, we do not agree with Personal-
 Web’s argument regarding the claim’s use of the disjunc-
 tive connector “or.” If, as PersonalWeb argues, the word
 “unlicensed” were a species of the genus “unauthorized,”
 then the word “or” between those two words in the claim
 term would be nonsensical. We thus agree with Amazon
 that the disjunctive “or” in the claim is being used to con-
 nect two words that are synonyms or equivalents of each
 other in the patent. To be sure, neither party cites a case
 in which this court has held the word “or” in a patent claim
 to be a connector for synonyms. But the Supreme Court
 has held in the context of statutory construction that “or”
 can be used to connect synonyms, see Hawaiian Airlines,
 Inc. v. Norris, 512 U.S. 246, 255 (1994), and we have recog-
 nized that “many of the canons of statutory construction
 apply equally when interpreting patent claims.” PPC
 Broadband, Inc. v. Corning Optical Commc’ns RF, LLC,
 815 F.3d 747, 752–53 (Fed. Cir. 2016).
Case: 20-1566    Document: 65     Page: 12    Filed: 08/12/2021




 12                    IN RE: PERSONALWEB TECHNOLOGIES LLC




      We also find, as the district court did, that Personal-
 Web lacks support in the intrinsic evidence for its argu-
 ment that the patents contemplate other types of
 “authorization” that are unrelated to license status. See
 Claim Construction Opinion, 2019 WL 3859023, at *6. Am-
 azon correctly points out that, although PersonalWeb has
 identified individual examples of actions that may or may
 not be permitted in the patented system based on settings
 associated with data items (e.g., read-only, lock flag), none
 of those examples has anything to do with controlling ac-
 cess to licensed or authorized content. And contrary to Per-
 sonalWeb’s assertion that it “does not matter” that the
 “specification does not use the exact word ‘authorization’ to
 describe those examples,” see Appellant’s Br. 43, the ab-
 sence of the word “authorization” from those examples
 matters a great deal because the entire issue in dispute is
 the construction of a term that includes the word “unau-
 thorized” based on the repeated use of the exact word “au-
 thorized” in the context of licensed content. If we were to
 infer, as PersonalWeb asks us to do, that the patent implic-
 itly sets forth other types of authorization without using
 that word, we would simply be rewriting the patent speci-
 fication.
     Finally, we are not persuaded by PersonalWeb’s argu-
 ment about claim differentiation and the prosecution his-
 tory. PersonalWeb suggests that because some claims in
 the True Name patent family use the term “unauthorized
 or unlicensed,” others use the term “unauthorized,” and
 others use the term “unlicensed,” we should interpret those
 phrases to have different meanings. PersonalWeb points
 to an example in the prosecution history in which the pa-
 tentee amended a claim from “unauthorized or unlicensed”
 to “unauthorized” as evidence that the patentee understood
 the two terms to have different scope. See J.A. 3409–10.
 But, again, according to the genus/species argument that
 PersonalWeb is advancing in this appeal, a claim that re-
 cites “unauthorized or unlicensed” would actually have the
Case: 20-1566    Document: 65      Page: 13    Filed: 08/12/2021




 IN RE: PERSONALWEB TECHNOLOGIES LLC                        13



 same scope—i.e., not different scope—as a claim that
 merely says “unauthorized.” Moreover, under Personal-
 Web’s argument, the identified claim amendment would
 have had no substantive effect on the scope of the amended
 claim. Thus, PersonalWeb’s selectively applied claim dif-
 ferentiation argument is self-defeating, and we will not pri-
 oritize unclear portions of the prosecution history over the
 clarity with which the terms “authorized” and “licensed”
 are used interchangeably in the written description. See
 Phillips, 414 F.3d at 1317 (“[B]ecause the prosecution his-
 tory represents an ongoing negotiation between the PTO
 and the applicant, rather than the final product of that ne-
 gotiation, it often lacks the clarity of the specification and
 thus is less useful for claim construction purposes.”).
     For the foregoing reasons, we conclude that the district
 court correctly construed the term “unauthorized or unli-
 censed” to mean “not complying with a valid license.” Un-
 der that claim construction, PersonalWeb has conceded
 that it cannot meet its burden of proving that Amazon in-
 fringes any patent claims in the True Name patent family.
 Because the claim construction issue is dispositive of the
 entire appeal, we need not reach any of the other issues in
 this case. Accordingly, we hold that the district court cor-
 rectly granted summary judgment in favor of Amazon.
                         CONCLUSION
     We have considered PersonalWeb’s remaining argu-
 ments but we find them unpersuasive. The judgment of
 the district court is affirmed.
                         AFFIRMED